United States Court of Appeals
                     For the First Circuit



No. 13-2447

                          UNITED STATES,

                            Appellee,

                                v.

                         JAMES J. BULGER
              a/k/a Jimmy, a/k/a Whitey, a/k/a Jim,

                      Defendant, Appellant.



                           ERRATA SHEET

          The opinion of this Court issued on March 4, 2016 is
amended as follows:

          On page 6, line 1, change "Mass" to "Mass.".

          On page 6, line 23, change "Agency" to "Administration".

          On page 9, line 13, delete the comma after "such as".

          On page 17, line 11, delete the comma after "subsection".

          On page 40, footnote 22, line 6, delete "of".